CAHIER DES CHARGES
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX DE RECHERCHE ET
D'EQUIPEMENT MINIMA DEVANT ETRE
REALISES PAR LE TITULAIRE D'UNE CONCESSION D'EXPLOITATION DE
SUBSTANCES MINERALES CLASSEES « MINES »
(Oued El Gabel)

Article premier : Objet du cahier des charges- type

Le présent cahier des charges-type prévu par le Code Minier promulgué par
la loi N° 2003-30 du 28 Avril 2003 et notamment son article 44 vise a fixer les
clauses et conditions générales relatives à l'octroi d'une concession
d'exploitation de substances minérales classées « Mines » et à la production et
aux montants des travaux de recherche et d'équipement minima que la Société
Maghrébine d’Investissement et de Partenariat SOMIP s.a ci-après désignée
par le terme le <Titulaire >, sera tenue d'effectuer à l’intérieur du périmètre
de la concession d'exploitation dite Oued El Gabel tel que défini a l’article 2
du présent cahier.

Art. 2 .- Délimitation du périmètre de la concession d'exploitation
La concession visée à l’article premier du présent cahier des charges est
délimitée comme suit

SOMMETS COORDONNEES DES REPERES
1 378 - 350
2 382 - 350
3 382 - 346
4 378 - 346
1 378 - 350

et comporte quatre (04) périmètres élémentaires, soit une superficie globale
de 1600 hectares.

Art. 3.- Obligation de travaux minima

Le Titulaire s’engage à exécuter, sur le site de sa concession, le programme
minimum de travaux de recherche, d’infrastructure minière et d'équipement, tel
que fixé aux articles 4 et 6 du présent cahier des charges, sous peine d’être
considéré n’ayant pas honoré ses engagements.

Art. 4.- Exécution des Travaux minima

Le Titulaire est tenu d'exécuter, à l'intérieur du périmètre de sa concession
d'exploitation, les travaux minima nécessaires pour assurer la production et
honorer les engagements prévus à l’article 5 du présent cahier des charges.
Ces travaux auxquels est consacrée une enveloppe minimale de 15 millions
de dinars consistant en :

… Ouverture du front de carrière

. Travaux en régie ; pistes décapage, plan d’exploitation

Construction des bâtiments administratifs et sociaux

Installation de bande transporteuse

Installation d’une unité d’extraction et de vente de gypse brut
Installation d’une unité de fabrication de gypse agricole

.…. Acquisition de matériel de transport

Art. 5.- Engagements minima du Titulaire

Le Titulaire s'engage dans le cadre de la concession d'exploitation à ce
qui suit :
Extraire annuellement 500.000 tonnes de gypse brut
Produire annuellement un tonnage fixé à 200.000 tonnes de gypse brut
Produire annuellement 300.000 tonnes de gypse à usage agricole
Investir un montant global de 11 millions de dinars pour l’acquisition
de matériels et d'équipements nécessaires à l’extraction du gypse et à la
production du tonnage minima de plaques en plâtre indiqué.
e_2 millions de dinars pour le matériel d’extraction
e 1 million de dinars pour transport
e 1 million de dinars pour génie civil et bâtiments

° poursuivre les travaux de recherche a l'intérieur du périmètre de la
concession dans les limites de (3%) trois pour cent du chiffre
d'affaires annuel afin de renouveler les réserves.

Art.6.- Documentation fournie par l’Autorité Concédante

En plus de la possibilité d'accéder aux banques de données nationales en matière
de géologie et d'exploitation minière prévue à l’article 93, l'autorité concédante
fournit au Titulaire la documentation qui se trouve en sa possession concernant
notamment

- le cadastre et la topographie,

- la géologie générale de la Tunisie,

- l'hydrologie et l'inventaire des ressources hydriques,

- les mines

Cependant l'Autorité Concédante ne doit pas fournir des renseignements touchant à
la Défense Nationale ou des renseignements fournis par les Titulaires des
concessions d'exploitation en cours de validité et dont la divulgation à des tiers ne
peut être faite qu'avec l'accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d'exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d'une réglementation
appropriée, suivant les saines pratiques admises dans l'industrie minière
internationale, en vue d'une exploitation rationnelle des ressources naturelles
découvertes à l'intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l’Autorité
Concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l'exploitation, tous les
équipements et outillages publics existants, suivant les dispositions, conditions et
tarifs prévus par la législation en vigueur et sur un pied de stricte égalité avec
les autres usagers.

Art. 9.-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de
recherche et d'exploitation des substances minérales, de compléter
l'équipement et l'outillage public existant, ou d'exécuter des travaux présentant un
intérêt public général, il devra en informer l'Autorité Concédante.

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité
desdites installations, et d’un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité
Concédante.

Art. 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou du
domaine privé de l'Etat ou de l'utilisation de l'outillage public, seront
accordées au Titulaire pour la durée de validité de la concession

d'exploitation et ce conformément à la législation et à la réglementation en
vigueur.

Les autorisations et concessions visées au premier paragraphe du présent
article donnent lieu au versement par le Titulaire des droits d'enregistrement,
taxes et redevances applicables au moment de leur octroi.

Art. 11.- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire, conformément à la réglementation
en vigueur relative à l'occupation du domaine public maritime, l'acquisition, à
ses frais, d’un poste d'embarquement pour permettre le chargement des
substances minérales provenant de la concession ainsi que d’une surface de
terre-plein nécessaires à l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la souscription à
des polices d'abonnement temporaires ou permanentes aux réseaux publics de
distribution de l'eau potable ou industrielle, dans la limite de ses besoins
légitimes, et dans la limite des débits dont ces réseaux peuvent disposer et
ce, conformément aux dispositions du Code des Eaux .

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les
services du ministère chargé des eaux à la demande du Titulaire et à ses
frais, suivant les clauses et conditions techniques applicables aux
branchements dans ce domaine.

Art.13.- Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies ferrées
particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire
conformément aux conditions de sécurité et aux conditions techniques applicables
aux réseaux publics tunisiens. Ces projets sont approuvés par l'Autorité
Concédante après enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l'enquête parcellaire et pour
raccorder au plus court et selon les règles de l’art les installations du Titulaire aux
réseaux publics.

Art. 14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de
distribution d'énergie sont considérés comme des dépendances légales de la
concession et sont assujettis à toutes les réglementations et à tous les contrôles
appliqués aux installations de production et de distribution d'énergie similaires.

Le Titulaire produisant de l'énergie électrique pour l'alimentation de ses chantiers
peut céder au prix de revient tout excédent d'énergie par rapport à ses besoins
propres à un organisme désigne par l'Autorité Concédante.

Art.15.- Obligation de maintenir les ouvrages en bon état

le Titulaire est tenu, jusqu'a la fin de la concession, de maintenir les bâtiments,
les ouvrages de toute nature, les installations minières et leurs dépendances
légales en bon état et d'exécuter en particulier les travaux d'entretien des puits
d'extraction du tout - venant, des travers-banc, des installations de pompage des
eaux d'exhaure etc...

Art.16.- Contrôle et visites techniques

Le Titulaire est soumis au contrôle et à la surveillance exercés par les services
compétents du Ministère Chargé des Mines suivant les dispositions prévues par le
Code Minier.

Art.] 7.- Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l'utilisation des matériels et des matériaux
produits en Tunisie, des services d'entreprises ou de sous-traitants de
nationalité tunisienne tant que les prix, la qualité et les délais de livraison
offerts demeurent équivalents aux offres étrangères.

En outre, le Titulaire est tenu, conformément aux dispositions de l’article 75 du
Code Minier, d'employer en priorité les tunisiens.

‘Art.I18.- Défense Nationale et Sécurité du Territoire
Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités
civiles ou militaires en matière de Défense Nationale et de Sécurité du

Territoire conformément à la réglementation en vigueur.

Art.19.- Unités de mesure
Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à
l'Autorité Concédante doivent être formulés en des unités de mesure et des
échelles agréées par elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre
système de mesure sous réserve de tenir les données à la disposition de tout
demandeur officiel dans une formulation convertie au système métrique.

Art. 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent titre dressés en utilisant les
fonds de cartes ou de plans du service topographique tunisien, ou en
utilisant les fonds de cartes ou de plans établis par d'autres services
topographiques à condition qu'ils soient agrées par l'Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l'Autorité
Concédante et le service topographique concerné, ces cartes et plans
pourront titre établis par les soins et aux frais du Titulaire, aux échelles et
suivant les procédés les mieux adaptés à l'objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de
triangulation et de nivellement généraux de la Tunisie.

Art.21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile
contre les risques d'atteintes aux biens d'autrui et aux tiers du fait de son
activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui seraient
reconnus provenir de son exploitation de la Mine. Ledit délai ne s'applique
pas aux dommages résultant des accidents du travail et des maladies
professionnelles lesquels demeurent régis par la législation en vigueur.

Art.22.- Cas de force majeure
Le Titulaire n'aura pas contrevenu aux obligations résultant du présent
Cahier des Charges, s'il justifie que le manquement aux dites obligations est
motivé par un cas de force majeure et ce, conformément aux dispositions
du Code Minier. à

Est considéré comme cas de force majeure tout événement extérieur présentant
un caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d'exécuter tout ou partie des obligations mises à sa charge par le
Cahier des Charges tels que

1- tous phénomènes naturels y compris les inondations, incendies,
tempêtes, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays ;

2- guerres, révolutions, révoltes, émeutes et blocus ;

3- grèves à l'exception de celles du personnel du Titulaire;

4- restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront au Titulaire aucun droit
à indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale
durée de la validité de la concession d'exploitation sur laquelle ces retards se
sont produits.

Art.23.- Arbitrage

Tout différend relatif à l'application du présent Cahier des Charges entre
l'Autorité Concédante et le Titulaire sera tranché à l'amiable. A défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend est
porté devant la justice conformément à la réglementation en vigueur.

Dans le cas où le Titulaire est de nationalité étrangère, le différend peut être
soumis à l'arbitrage.

Je, soussigné, reconnais avoir pris connaissance de
toutes les dispositions et conditions prévues par le présent
cahier des charges et m'engage en vertu d'elles.

ne a Tunis le RUES a | & <<
#1 Légalisation de signature de

ur ta fRahsanon de st£nAn
pneu

Ta

' f
iption au regiatre |

